Title: To George Washington from Michael Payne, 2 March 1790
From: Payne, Michael
To: Washington, George

 

Sir
Edenton [N.C.] March 2d 1790

Having ever since the year 1777 been Naval officer of Port Roanoke and being the oldest officer by many years standing in the Custom House department, in which I trust I have executed my duty in a manner irreproachable, but being by the late arrangement (in which it has been Judged expedient to abolish the Naval office) thrown out of an employment in which I in a great measure depended for the support of my family, I hope sir you will, from the necessity which compells me. excuse the liberty I take of troubling you with this address, to sollicit you to take the hardness of my situation into your consideration. fully confiding, that, from your Excellencys well known humanity and inviolable regard to Justice, you will please to grant me such Relief as the Necessity of my case requires, And as it is most probable there will be an Inspector of the Duties, appointed for the District, I entreat your Excellency to pardon the liberty I take of Requesting the appointment to that office or any other you may be pleased to bestow on me. should your Excellency entertain any doubts of my character or my conduct in my former office, I beg leave to refer your Excellency to the Representatives of this State. I have the Honor to be most Respectfully your Excellencys most Obedient Hume Servt

Michl Payne

